Proskauer, J.
(dissenting). The defendant and his associates planned to rob a corporation of money for a payroll "by attack on its servant, Charles Rao. They armed themselves, went to the general neighborhood where Rao was expected, made inquiries as to his whereabouts and were arrested before they located him. The defendant has been convicted of attempted robbery. His conduct, in my opinion, constituted merely preparation. As is said by Field, Ch. J., in People v. Murray (14 Cal. 159): “ The preparation consists in devising or arranging the means or measures necessary for the commission of the offense; the attempt is the direct movement toward the commission after the preparations are made.”
The opinions of Chief Justice Holmes in Commonwealth v. Peaslee (177 Mass. 267) and Commonwealth v. Kennedy (170 id. 18) enforce this distinction. It is. sharply made in People v. Sullivan (173 *357N. Y. 122, 135). The authorities on this question listed, by Professor Beale in 16 Harvard Law Review, 503, include no case involving a crime of violence or the element of assault or burglary which held that a defendant’s conduct constituted an attempt where the defendant had not come into the presence of the person to be attacked or the premises to be entered in the commission of the crime.
It is not even clear on this proof whether the defendant intended to rob Rao or his coservant Previti. The conspirators were merely casting about endeavoring to determine the person on whom to focus their attack and to locate him. There was no inception of the actual commission of the crime.
The judgment should, therefore, be reversed and the prisoner discharged.
McAvoy, J., concurs.
Judgment affirmed.